DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,794,773 (hereinafter Patent (‘773)) in view of Iwahashi et al. (US 2016/0252571, hereinafter Iwahashi).
Claim 1 of Patent (‘773) recites a semiconductor device provided with a semiconductor substrate, the semiconductor device comprising:
        one or more transistor portions provided in the semiconductor substrate (lines 3-4 of Patent (‘773));
        one or more diode portions (lines 5-8 of Patent (‘773)) provided in the semiconductor substrate, and arranged to alternate with the one or more transistor portions in an array direction parallel to a top surface of the semiconductor substrate;
        a temperature detecting portion (lines 9-12 of Patent (‘773)) provided above the top surface of the semiconductor substrate and having a longitudinal side in a predetermined longitudinal direction;
        a top surface electrode (lines 13-14 of Patent (‘773)) provided above the top surface of the semiconductor substrate; and
       one or more external lines (lines 15-18 of Patent (‘773)) that have a connecting part connected with the top surface electrode and electrically connect the top surface electrode to a circuit outside the semiconductor device, wherein
       the one or more external lines (lines 19-21 of Patent (‘773)) and corresponding connecting parts are arranged not to overlap the temperature detecting portion,
       the temperature detecting portion (lines 26-28 of Patent (‘773)) extends across the one or more transistor portions and the one or more diode portions in the longitudinal direction, and
       the connecting part (lines 29-31 of Patent (‘773)) of at least one of the one or more external lines is arranged around the temperature detecting portion when seen from above.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify claim 1 of Patent (‘773) by forming a semiconductor device including a temperature detecting portion and an emitter surface electrode connected to the wiring having protruding parts to connect the surface emitter electrode and the controller as taught by Iwahashi to have a top surface emitter electrode; and a connecting part connected with the top surface emitter electrode and electrically connect the top surface emitter electrode to a circuit outside the semiconductor device in order to provide improved temperature inspection in which characteristics of the semiconductor device are inspected in a high temperature state with high accuracy and in a short time (Iwahashi, ¶0004-¶0013, ¶0024-¶0025, ¶0045-¶0056).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Patent (‘773).
Claim 2 of Patent (‘773) recites the semiconductor device according to claim 1, wherein the connecting part of the at 67least one of the one or more external lines is arranged above the one or more transistor portions and the one or more diode portions.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Patent (‘773).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent (‘773).
Claim 1 of Patent (‘773) recites the semiconductor device according to claim 1, wherein the diode portions are arranged in a predetermined array pitch in the array direction, and the connecting part of the at least one of the one or more external lines is spaced apart from the temperature detecting portion when seen from above by a distance which is equal to or shorter than 500% of the array pitch (lines 22-25, Claim 1 of Patent (‘773)).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent (‘773).
Claim 4 of Patent (‘773) recites the semiconductor device according to claim 1, wherein the external lines are wires, and if a longitudinal length of the connecting parts of the external lines when seen from above is referred to as a connecting-portion length, a distance between the connecting part of the at least one of the external lines and the temperature detecting portion when seen from above is equal to or shorter than the connecting-portion length.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Patent (‘773).
Claim 5 of Patent (‘773) recites the semiconductor device according to claim 1, wherein the one or more external lines are wires, and comprise a plurality of external lines connected to the top surface emitter electrode, the connecting parts of the external lines are provided at predetermined line intervals in a direction perpendicular to the longitudinal direction, and a distance between the connecting part of the at least one of the external lines and the temperature detecting portion when seen from above is equal to or shorter than the line interval.

Claim 6 of Patent (‘773) recites the semiconductor device according to claim 1, wherein the one or more external lines are wires, and when seen from above, the connecting part of at least one of the one or more external lines is provided to face the temperature detecting portion in a direction perpendicular to the longitudinal direction.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Patent (‘773).
Claim 7 of Patent (‘773) recites the semiconductor device according to claim 8, wherein two of the connecting parts are arranged around the temperature detecting portion when seen from above and arranged along a direction parallel to the longitudinal direction of the temperature detecting portion, and each of the two of the connecting parts is arranged to face a part, in the longitudinal direction, of the temperature detecting portion.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Patent (‘773).
Claim 8 of Patent (‘773) recites the semiconductor device according to claim 8, wherein at least one additional connecting part is arranged around the temperature detecting portion when seen from above, and when seen from above, the temperature detecting portion is arranged inside a rectangular region circumscribing the at least one additional connecting part and the two of the connecting parts.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Patent (‘773).
Claim 9 of Patent (‘773) recites the semiconductor device according to claim 1, wherein the one or more external lines are wires and comprise a plurality of external lines, and a plurality of the connecting parts of the plurality of external lines are arranged around the temperature detecting portion more than in a region not around the temperature detecting portion when seen from above.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Patent (‘773).

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Patent (‘773).
Claim 11 of Patent (‘773) recites the semiconductor device according to claim 15, further comprising a cathode pad and an anode pad that are provided above the top surface of the semiconductor substrate 71 YYServer4YcasesV# FEYFE-0450US2¥,WqPY17P01313USA(FE-0450US2)_specification.docxAttorney Docket Number: FE-0450US2 and are connected with the temperature detecting line, wherein the cathode pad and the anode pad are arranged opposite to the gate pad with respect to the temperature detecting portion.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Patent (‘773).
Claim 12 of Patent (‘773) recites a semiconductor package comprising: the semiconductor device according to claim 1; and an external circuit.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Patent (‘773).
Claim 13 of Patent (‘773) recites the semiconductor package according to claim 17, comprising two of the semiconductor devices, each of which is the semiconductor device according to claim 1, each of the semiconductor devise having:
a gate pad provided above the top surface of the semiconductor substrate and connected with a gate metal layer of the one or more transistor portions;
a temperature detecting line provided above the top surface of the semiconductor substrate and connected with the temperature detecting portion; and
a cathode pad and an anode pad that are provided above the top surface of the semiconductor substrate and are connected with the temperature detecting line, wherein

the cathode pad and the anode pad are arranged opposite to the gate pad with respect to the temperature detecting portion, and
in each of the two of the semiconductor devices, an end side that is among individual end sides of the semiconductor substrate and is closest to the gate pad when 72 YYServer4YcasesV# FEYFE-0450US2¥,WqPY17P01313USA(FE-0450US2)_specification.docxAttorney Docket Number: FE-0450US2 seen from above is referred to as a gate pad end side, and the two of the semiconductor devices are arranged such that the gate pad end side of each of the two of the semiconductor devices face each other.
Claim Objections
Claims 4-10, 12-14, and 18 are objected to because of the following informalities:
Claim 4 recites “the diode portions” (line 2) which should be replaced with “the one or more diode portions”.
Claim 6 recites “the external lines” (line 2) which should be replaced with “the one or more external lines”.
Claim 7 recites “the external lines” (line 4) which should be replaced with “the plurality of external lines”.
Claim 8 recites “the connecting part of at least one of the one or more external lines” which should be replaced with “the connecting part of the at least one of the one or more external lines”.
Claim 12 recites “the external lines” (line 1) which should be replaced with “the one or more external lines”.
Claim 13 recites “the external lines” (line 2) which should be replaced with “the one or more external lines”.
Claim 18 recites “two of the semiconductor devices” (lines 1-2) which should be replaced with “two of semiconductor devices”.
Claim 18 recites “each of the semiconductor device” (line 3) which should be replaced with “each of the two of the semiconductor devices”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-235405 to Amano et al. (hereinafter Amano, cited in IDS of 10/02/2020) in view of Iwahashi (US 2016/0252571).
With respect to Claims 1, 2, and 8, Amano discloses a semiconductor device (insulated gate bipolar transistor (IGBT) having built-in diode (FWD) and temperature sensitive element) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0001, ¶0006, ¶0025-¶0095) provided with a semiconductor substrate (including a drift layer 22 on the semiconductor layer 21/31) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0030), the semiconductor device comprising:
       one or more transistor portions (IGBT regions 20) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 27, ¶0030) provided in the semiconductor substrate;
       one or more diode portions (FWD 30) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 27, ¶0031) provided in the semiconductor substrate, and arranged to alternate (repeatedly provided, as in Fig. 16(a)) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 27, ¶0069-¶0073) with the one or more transistor portions (IGBT 20) in an array direction (a vertical direction in Fig 16(a)) parallel to a top surface of the semiconductor substrate;
       a temperature detecting portion (10) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 27, ¶0027-¶0028, ¶0069-¶0073) provided above the top surface of the semiconductor substrate and having a longitudinal side in a predetermined longitudinal direction (a vertical direction in Figs. 16(a) and 27);
       a top surface emitter electrode (e.g., emitter electrode 90) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 27, ¶0095, ¶0097, ¶0012) provided above the top surface of the semiconductor substrate; and

      the temperature detecting portion (10) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 27, ¶0095, ¶0070) extends across the one or more transistor portions (20) and the one or more diode portions (30) in the longitudinal direction (the vertical direction in Figs. 16(a) and 27), and
       the connecting part (e.g., portions of the wirings 11, as in Fig. 27) of at least one of the one or more external lines is arranged at the temperature detecting portion (10) when seen from above (as claimed in claim 1);
        wherein the one or more external lines are wires (e.g., external wirings connected to pads 12 that are wire-bonded to another circuit chip) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 27, ¶0028, ¶0095) (as clamed in claim 8).
Further, Amano does not specifically disclose that a connecting part connected with the top surface emitter electrode and electrically connect the top surface emitter electrode to a circuit outside the semiconductor device, wherein the one or more external lines and corresponding connecting parts are arranged not to overlap the temperature detecting portion, and the connecting part of at least one of the one or more external lines is arranged around the temperature detecting portion when seen from above (as claimed in claim 1); wherein the connecting part of the at least one of the one or more external lines is arranged above the one or more transistor portions and the one or more diode portions (as clamed in claim 2); wherein when seen from above, the connecting part of at least one of the one or more external 
However, Iwahashi teaches a semiconductor device (10) (Iwahashi, Figs. 1-2, 7-8, ¶0004-¶0013, ¶0024-¶0056) comprising an emitter electrode (16) (Iwahashi, Figs. 1-2, 7-8, ¶0025) provided at the front surface (12a) of the semiconductor layer (12) and a temperature detecting portion (34) (Iwahashi, Figs. 1-2, 7-8, ¶0024) provided above the top surface of the semiconductor substrate (12), wherein a top surface emitter electrode (16) (Iwahashi, Figs. 1-2, 7-8, ¶0033, ¶0045) is connected to the one or more external lines (e.g., wiring including a connecting part as the protruding parts 52 of the probes 50 that are connected to the controller 60) such that a connecting part (e.g., protruding parts 52 of the probes 50) is connected with the top surface emitter electrode (16) and electrically connect the top surface emitter electrode (16) to a circuit (e.g., controller 60) outside the semiconductor device (10); the probes (50) are arranged not to overlap the temperature detecting portion (34), and the connecting part (e.g., protruding parts 52 of the probes 50) of at least one of the one or more external lines is arranged around the temperature detecting portion (34) when seen from above (Iwahashi, Fig. 8, ¶0033, ¶0045); wherein the connecting part (e.g., protruding parts 52 of the probes 50) is arranged above the semiconductor chip (10), and is provided to face the temperature detecting portion (34)  in a direction (e.g., horizontal direction in Fig. 8) perpendicular to the longitudinal direction (e.g., vertical direction in Fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Amano by forming a connecting part connected to the top surface emitter electrode as the protruding parts of the probes that are connected to the controller as taught by Iwahashi, wherein the protruding parts of the probes are arranged around the temperature detecting portion and above the semiconductor chip of Amano including the one or more transistor portions and the one or more diode portions to have the semiconductor device comprising one or more external lines having a connecting part connected with the top surface emitter electrode and electrically connect the top surface emitter electrode to a circuit outside the semiconductor device, wherein the one or more external lines and corresponding connecting parts are arranged not to overlap the temperature detecting portion, and the connecting part of at least one of the one or more external lines is arranged around the temperature detecting portion when seen from above (as claimed in claim 1); wherein the 
Regarding Claim 3, Amano in view of Iwahashi discloses the semiconductor device according to claim 1. Further, Amano does not specifically disclose the semiconductor device, wherein a length of the temperature detecting portion in the longitudinal direction is referred to as a detecting-portion length, a distance between the connecting part of the at least one of the one or more external lines and the temperature detecting portion when seen from above is equal to or shorter than the detecting-portion length. However, Amano teaches that the wirings (11) are arranged at a distance (Amano, Fig. 27, ¶0097, ¶0098) to the temperature sensitive element (10) that is less than a plane dimension of the temperature sensitive element (10). Further, Iwahashi teaches a semiconductor device (10) (Iwahashi, Figs. 1-2, 7-8, ¶0004-¶0013, ¶0024-¶0056), wherein a distance between the connecting part of the at least one of the external lines (e.g., protruding parts 52 of the probes 50) and the temperature detecting portion (34) when seen from above is shorter than the detecting-portion length (e.g., a length of the temperature detecting portion in the vertical direction in Fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Amano/Iwahashi by forming a connecting part including the protruding parts of the probes around the temperature sensor as taught by Iwahashi to have the semiconductor device, wherein a length of the temperature detecting portion in the longitudinal direction is referred to as a detecting-portion length, a distance between the connecting part of the at least one of the one or more external lines and the temperature detecting portion when seen from above is shorter than the detecting-portion length in order to provide improved temperature inspection of the semiconductor device, in which characteristics of the semiconductor device are inspected in a high 
Regarding Claim 4, Amano in view of Iwahashi discloses the semiconductor device according to claim 1. Further, Amano discloses that the diode portions (30) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 27, ¶0095, ¶0070) are arranged in a predetermined array pitch in the array direction, but does not specifically disclose the semiconductor device, wherein the connecting part of the at least one of the one or more external lines is spaced apart from the temperature detecting portion when seen from above by a distance which is equal to or shorter than 500% of the array pitch. However, Amano teaches that the wirings (11) are arranged at a distance (Amano, Fig. 27, ¶0097, ¶0098) to the temperature sensitive element (10) that is less than a plane dimension of the temperature sensitive element (10), and that a plane dimension of the temperature sensitive element (10) corresponds to a length dimension that overlaps two diode portions (30) arranged at a predetermined array pitch, and thus the length dimension of the temperature sensitive element (10) is less than 500% of the array pitch.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi by forming the metal electrode around the temperature sensitive element disposed at a particular distance to the temperature sensitive element that extends across the diode portions arranged at a predetermined array pitch as taught by Amano to have the semiconductor device, wherein the connecting part of the at least one of the one or more external lines is spaced apart from the temperature detecting portion when seen from above by a distance which is equal to or shorter than 500% of the array pitch in order to transmit the temperature around the temperature sensitive element to the temperature sensitive element to measure the highest temperature on the surface of the semiconductor substrate to prevent thermal destruction of the semiconductor elements, and thus to obtain reliable semiconductor device (Amano, ¶0006-¶0008, ¶0093, ¶0095, ¶0096).
Regarding Claim 5, Amano in view of Iwahashi discloses the semiconductor device according to claim 4. Further, Amano discloses that the one or more external lines (e.g., external wirings connected to pads 12 that is wire-bonded to another circuit chip, wherein the pads 12 are connected to the wirings 11 of the temperature sensitive element 10) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0028, ¶0095) 
However, Amano teaches forming metal electrode (e.g., 85) (Amano, Figs. 23, 25-26, ¶0091-¶0093) extending on the temperature detecting portion (10) and around a portion of the temperature sensitive element (10) so that the temperature around the temperature sensitive element (10) is transmitted to the temperature sensitive element (10), and further forming metal electrode (95) (Amano, Fig. 27, ¶0095) around the temperature sensitive element (10) to provide the electrode of the element (10) on the semiconductor device; and that the wirings (11) are arranged at a distance (Amano, Fig. 27, ¶0097, ¶0098) to the temperature sensitive element (10) that is less than a plane dimension of the temperature sensitive element (10), and that a plane dimension of the temperature sensitive element (10) corresponds to a length dimension that overlaps two diode portions (30) arranged at a predetermined array pitch, and thus the length dimension of the temperature sensitive element (10) is less than 500% of the array pitch. Further, Iwahashi teaches a semiconductor device (10) (Iwahashi, Figs. 1-2, 7-8, ¶0004-¶0013, ¶0024-¶0056), wherein a plurality of external lines (e.g., a plurality of probes 50 that are connected to the controller 60 through the wirings and connected to the emitter electrode 16 through the protruding portions 52) is connected to the top surface emitter electrode (16), the connecting parts (e.g., 52) of at least two of the external lines are spaced apart from the temperature detecting portion (34) such that the temperature detecting portion (34) is sandwiched, when seen from above (Iwahashi, Fig. 8, ¶0033, ¶0045), by any two of a plurality of connecting parts (e.g., protruding portions 52) which are spaced apart from the temperature detecting portion (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi by forming a connecting part including the protruding parts of the probes around the temperature sensor as taught by Iwahashi, 
Regarding Claim 6, Amano in view of Iwahashi discloses the semiconductor device according to claim 1. Further, Amano discloses that the external lines (e.g., external wirings connected to pads 12 that is wire-bonded to another circuit chip, wherein the pads 12 are connected to the wirings 11 of the temperature sensitive element 10) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0028, ¶0095) are wires, but does not specifically disclose the semiconductor device, wherein if a longitudinal length of the connecting parts of the external lines when seen from above is referred to as a connecting-portion length, a distance between the connecting part of the at least one of the external lines and the temperature detecting portion when seen from above is equal to or shorter than the connecting-portion length. However, Amano teaches that the wirings (11) are arranged at a distance (Amano, Fig. 27, ¶0097, ¶0098) to the temperature sensitive element (10) that is less than a plane dimension of the temperature sensitive element (10). Further, Iwahashi teaches a semiconductor device (10) (Iwahashi, Figs. 1-2, 7-8, ¶0004-¶0013, ¶0024-¶0056), wherein a longitudinal length of the connecting parts (e.g., protruding parts 52 of the probes 50) of the external lines when seen from above is referred to as a connecting-portion length (e.g., a vertical length between and including a length of two protrusions 52, as shown in Fig. 8, is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Amano/Iwahashi by forming a connecting part including the protruding parts of the probes around the temperature sensor as taught by Iwahashi to have the semiconductor device, wherein if a longitudinal length of the connecting parts of the external lines when seen from above is referred to as a connecting-portion length, a distance between the connecting part of the at least one of the external lines and the temperature detecting portion when seen from above is equal to or shorter than the connecting-portion length in order to provide improved temperature inspection of the semiconductor device, in which characteristics of the semiconductor device are inspected in a high temperature state with high accuracy and in a short time (Iwahashi, ¶0004-¶0013, ¶0024-¶0025, ¶0045-¶0056).
Regarding Claim 7, Amano in view of Iwahashi discloses the semiconductor device according to claim 1. Further, Amano discloses that the one or more external lines (e.g., external wirings connected to pads 12 that is wire-bonded to another circuit chip, wherein the pads 12 are connected to the wirings 11 of the temperature sensitive element 10) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0028, ¶0095) are wires, but does not specifically disclose the semiconductor device, that the one or more external lines comprise a plurality of external lines connected to the top surface emitter electrode, the connecting parts of the external lines are provided at predetermined line intervals in a direction perpendicular to the longitudinal direction, and a distance between the connecting part of the at least one of the external lines and the temperature detecting portion when seen from above is equal to or shorter than the line interval.
However, Iwahashi teaches a semiconductor device (10) (Iwahashi, Figs. 1-2, 7-8, ¶0004-¶0013, ¶0024-¶0056), wherein a plurality of external lines (e.g., a plurality of probes 50 that are connected to the controller 60 through the wirings and connected to the emitter electrode 16 through the protruding portions 52) is connected to the top surface emitter electrode (16), the connecting parts (e.g., 52) of the external lines are provided at predetermined line intervals in a direction (e.g., horizontal direction of Fig. 8) perpendicular to the longitudinal direction (Iwahashi, Fig. 8, ¶0033, ¶0045),  and a distance between 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi by forming a connecting part including the protruding parts of the probes around the temperature sensor as taught by Iwahashi, wherein the connecting parts are arranged around the temperature sensitive element disposed at a particular distance to the temperature sensitive element to have the semiconductor device, wherein the one or more external lines comprise a plurality of external lines connected to the top surface emitter electrode, the connecting parts of the external lines are provided at predetermined line intervals in a direction perpendicular to the longitudinal direction, and a distance between the connecting part of the at least one of the external lines and the temperature detecting portion when seen from above is equal to or shorter than the line interval in order to provide improved temperature inspection of the semiconductor device, in which characteristics of the semiconductor device are inspected in a high temperature state with high accuracy and in a short time (Iwahashi, ¶0004-¶0013, ¶0024-¶0025, ¶0045-¶0056).
Regarding Claim 9, Amano in view of Iwahashi discloses the semiconductor device according to claim 8. Further, Amano does not specifically disclose that two of the connecting parts are arranged around the temperature detecting portion when seen from above and arranged along a direction parallel to the longitudinal direction of the temperature detecting portion, and each of the two of the connecting parts is arranged to face a part, in the longitudinal direction, of the temperature detecting portion. However, Iwahashi teaches a semiconductor device (10) (Iwahashi, Figs. 1-2, 7-8, ¶0004-¶0013, ¶0024-¶0056), wherein two of the connecting parts (e.g., 52) of the external lines are arranged along a direction (e.g., horizontal direction of Fig. 8) parallel to the longitudinal direction (e.g., vertical direction in Fig. 8) (Iwahashi, Fig. 8, ¶0033, ¶0045),  and each of the two of the connecting parts (52) is arranged to face a part, in the longitudinal direction, of the temperature detecting portion (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi by forming a connecting part including the protruding parts of the probes around the temperature sensor as taught by Iwahashi to have the semiconductor device, wherein two of the connecting parts are arranged around the temperature 
Regarding Claim 10, Amano in view of Iwahashi discloses the semiconductor device according to claim 8. Further, Amano does not specifically disclose that at least one additional connecting part is arranged around the temperature detecting portion when seen from above, and when seen from above, the temperature detecting portion is arranged inside a rectangular region circumscribing the at least one additional connecting part and the two of the connecting parts. However, Amano teaches forming metal electrode (95) around the temperature sensitive element (10), wherein of the metal electrode (95) on a side of the temperature sensitive element (10) that is perpendicular to the longitudinal direction (Amano, Fig. 27, ¶0095) is arranged around the temperature detecting portion (10) when seen from above, and when seen from above, the temperature detecting portion (10) is arranged inside a rectangular region circumscribing the connecting parts. Further, Iwahashi teaches a semiconductor device (10) (Iwahashi, Figs. 7-8, ¶0004-¶0013, ¶0024-¶0056), wherein additional connecting parts (e.g., 52) are arranged around the temperature detecting portion (34) when seen from above (e.g., 52), and the temperature detecting portion (34) is arranged inside a rectangular region circumscribing the at least one additional connecting part and the two of the connecting parts (Iwahashi, Figs. 7-8, ¶0033, ¶0045).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi by forming a connecting part including the protruding parts of the probes around the temperature sensor as taught by Iwahashi to have the semiconductor device, wherein at least one additional connecting part is arranged around the temperature detecting portion when seen from above, and when seen from above, the temperature detecting portion is arranged inside a rectangular region circumscribing the at least one additional connecting part and the two of the connecting parts in order to provide improved temperature inspection of the semiconductor device, in which characteristics of the semiconductor device are inspected in a high 
Regarding Claim 11, Amano in view of Iwahashi discloses the semiconductor device according to claim 1. Further, Amano discloses the semiconductor device, wherein the one or more external lines (e.g., external wirings connected to pads 12 that is wire-bonded to another circuit chip, wherein the pads 12 are connected to the wirings 11 of the temperature sensitive element 10) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0028, ¶0095) are wires and comprise a plurality of external lines, but does not specifically disclose that a plurality of the connecting parts of the plurality of external lines are arranged around the temperature detecting portion more than in a region not around the temperature detecting portion when seen from above. However, Amano teaches forming metal electrode (95) around the temperature sensitive element (10), wherein portions of the metal electrode (95) around the temperature sensitive element (10) are arranged around the temperature detecting portion more than in a region not around the temperature detecting portion (e.g., one portion of the metal electrode 95 extending from the temperature sensitive element 10, as in Fig. 27) when seen from above. Further, Iwahashi teaches a semiconductor device (10) (Iwahashi, Figs. 7-8, ¶0004-¶0013, ¶0024-¶0056), wherein a plurality of the connecting parts of the plurality of external lines (e.g., the protruding portions 52 of the plurality of probes 50 connected to the controller 60 through the plurality of external wirings) (Iwahashi, Figs. 7-8, ¶0033, ¶0045) are arranged around the temperature detecting portion (34) when seen from above (e.g., 52), and a plurality of the connecting parts (52) of the plurality of external lines are arranged around the temperature detecting portion more than in a region not around the temperature detecting portion when seen from above (Iwahashi, Fig. 8, ¶0045).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi by forming a connecting part including the protruding parts of the probes around the temperature sensor as taught by Iwahashi to have the semiconductor device, wherein a plurality of the connecting parts of the plurality of external lines are arranged around the temperature detecting portion more than in a region not around the temperature detecting portion when seen from above in order to transmit the temperature around the temperature sensitive element to the temperature sensitive element to measure the highest temperature on the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-235405 to Amano in view of Iwahashi (US 2016/0252571) as applied to claim 1, and further in view of Momota et al. (US 20160336403, hereinafter Momota).
Regarding Claim 12, Amano in view of Iwahashi discloses the semiconductor device according to claim 1. Further, Amano does not specifically disclose that the external lines are a lead frame. However, Momota teaches a semiconductor device (e.g., IGBT device) (Momota, Fig. 16, ¶0003, ¶0015-¶0017, ¶0034, ¶0069-¶0071) comprising the emitter electrode (9) (Momota, Fig. 16, ¶0070-¶0071) and the screening pad (DG) connected to each other with a lead frame (26), and a lead frame connecting the emitter electrode (9) with the emitter pad (E) to reduce an amount of bonding wires disposed at the interval that would short-circuit to each other.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi by forming the external lines as a lead frame as taught by Momota to have the semiconductor device, wherein the external lines are a lead frame in order to reduce an amount of bonding wires disposed at the interval that would short-circuit to each other (Momota, ¶0003, ¶0015-¶0017, ¶0070, ¶0071).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-235405 to Amano in view of Iwahashi (US 2016/0252571) and Momota (US 20160336403) as applied to claim 12, and further in view of Baginski et al. (US 2012/0175780, hereinafter Baginski).
Regarding Claims 13 and 14, Amano in view of Iwahashi and Momota discloses the semiconductor device according to claim 12. Further, Amano discloses the semiconductor device, comprising a temperature detecting line (11) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0028, ¶0095) provided above the top surface of the semiconductor substrate and connected with the temperature detecting portion (10), but does not specifically disclose that the connecting parts of the external lines include: two first parts arranged to sandwich the temperature detecting portion in a direction perpendicular to the longitudinal direction of the temperature detecting portion; and a second part connecting the two first parts (as claimed in claim 13); wherein the second part of the connecting parts is 
However, Baginski teaches a semiconductor device (e.g., IGBT device) (Baginski, Fig. 27A, ¶0004, ¶0036-¶0040, ¶0086-¶0108) including an arrangement for determining a temperature and comprising a sensor pad (SP) and the emitter electrode (EP) (Baginski, Fig. 27A, ¶0086-¶0087), wherein the central arrangement of the sensor pad (SP), the control electrode (GP), and the wiring (W1) allows to determine the temperature at the location of maximum evolution of heat (Baginski, Fig. 27A, ¶0099);  specifically, the control electrode (GP) has the connecting parts connected with a gate at the contact points and has two first parts arranged to sandwich the sensor pad (SP) in a direction (e.g., horizontal direction in Fig. 27A) (Baginski, Fig. 27A, ¶0106-¶0107) perpendicular to the longitudinal direction (e.g., vertical direction in Fig. 27A) of the sensor pad (SP); and a second part (e.g., the control electrode GP extending in the vertical direction on the left side of the sensor pad SP) connecting the two first parts, wherein the second part of the connecting parts is arranged opposite to the temperature detecting line (W1) when seen from above with respect to the sensor pad (SP).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi/Momota by forming the connecting parts as the control gate electrode having the central arrangement around the sensor pad as taught by Baginski to have the semiconductor device, wherein the connecting parts of the external lines include: two first parts arranged to sandwich the temperature detecting portion in a direction perpendicular to the longitudinal direction of the temperature detecting portion; and a second part connecting the two first parts (as claimed in claim 13); wherein the second part of the connecting parts is arranged opposite to the temperature detecting line when seen from above with respect to the temperature detecting portion (as claimed in claim 14) in order to provide optimum thermal coupling to the junction region of the power semiconductor device to determine the temperature at the location of maximum evolution of heat (Baginski, ¶0099, ¶0106, ¶0107).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-235405 to Amano in view of Iwahashi (US 2016/0252571) as applied to claim 1, and further in view of Yoshikawa et al. (US 2009/0230500, hereinafter Yoshikawa, cited in IDS of 10/02/2020).
Regarding Claims 15 and 16, Amano in view of Iwahashi discloses the semiconductor device according to claim 1. Further, Amano discloses the semiconductor device, comprising a temperature detecting line (11) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0028, ¶0095) provided above the top surface of the semiconductor substrate and connected with the temperature detecting portion (10), but does not specifically disclose a gate pad provided above the top surface of the semiconductor substrate and connected with a gate metal layer of the one or more transistor portions; and wherein the gate pad is arranged opposite to the temperature detecting line when seen from above with respect to the temperature detecting portion (as claimed in claim 15); the semiconductor device further comprising a cathode pad and an anode pad that are provided above the top surface of the semiconductor substrate and are connected with the temperature detecting line, wherein the cathode pad and the anode pad are arranged opposite to the gate pad with respect to the temperature detecting portion (as claimed in claim 16).
However, Yoshikawa teaches the semiconductor device quipped with a temperature detecting element (22) (Yoshikawa, Fig. 20, ¶0012, ¶0013, ¶0070-¶0071) for overheating protection use suitable for a power semiconductor device such as IGBT, and comprising a gate pad (75) provided above the top surface of the semiconductor substrate and connected with a gate metal layer of the transistor portions; and wherein the gate pad (75) (Yoshikawa, Fig. 20, ¶0070) is arranged opposite to the temperature detecting line (77/76) when seen from above with respect to the temperature detecting portion; the semiconductor device comprising a cathode pad (74) and an anode pad (73) that are provided above the top surface of the semiconductor substrate and are connected with the temperature detecting line (77/76), wherein the cathode pad and the anode pad are arranged opposite to the gate pad (75) with respect to the temperature detecting portion (22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Iwahashi by forming the temperature detecting element in the active region and a gate pad on a side of the temperature detecting element that is opposite to a side facing the temperature detecting lines, anode and cathode pads as taught by Yoshikawa to have the semiconductor device, wherein a gate pad provided above the top surface of the semiconductor substrate and connected with a gate metal layer of the one or more transistor portions; .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-235405 to Amano in view of Iwahashi (US 2016/0252571) as applied to claim 1, and further in view of Nakamura et al. (US Patent No. 10,204,849, hereinafter Nakamura, cited in IDS of 10/02/2020).
Regarding Claim 17, Amano in view of Iwahashi discloses the semiconductor device according to claim 1. Further, Amano discloses the external circuit (e.g., external wirings connected to pads 12 that is wire-bonded to another circuit chip, wherein the pads 12 are connected to the wirings 11 of the temperature sensitive element 10) (Amano, Figs. 1(a)-1(c), 16(a)-16(b), 23, 25, 27, ¶0028, ¶0095), but does not specifically disclose a semiconductor package comprising the semiconductor device; and the external circuit. However, Nakamura teaches forming a semiconductor package with improved wiring design (Nakamura, Fig. 4, 8, Col. 1, lines 13-18; lines 45-55; Col. 2, lines 27-29; Col. 6, lines 1-65) that includes three semiconductor chips (e.g., CPC, CPH, and CPL) and comprising the semiconductor device (e.g., power MOSFET 1, 2 or CPH, CPL); and the external circuit (control circuit CLC) formed in the semiconductor chip (CPC), wherein the control circuit (CPC) is disposed between the first and the second semiconductor devices (CPH and CPL) so as to increase a distance between the power semiconductor chips (CPH and CPL) generating heat, and thus to prevent the thermal interference between the semiconductor chips (CPH and CPL) (Nakamura, Fig. 4, 8, Col. 30, lines 8-66).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano by forming a package including a plurality of semiconductor chips and a control circuit as taught by Nakamura to have a semiconductor package comprising the semiconductor device; and the external circuit in order to provide improved .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-235405 to Amano in view of Iwahashi (US 2016/0252571) and Nakamura (US Patent No. 10,204,849) as applied to claim 17, and further in view of Yoshikawa (US 2009/0230500).
Regarding Claim 18, Amano in view of Iwahashi and Nakamura discloses the semiconductor device according to claim 17. Further, Amano does not specifically disclose a semiconductor package comprising two of the semiconductor devices, each of which is the semiconductor device according to claim 1, each of the semiconductor device having: a gate pad provided above the top surface of the semiconductor substrate and connected with a gate metal layer of the one or more transistor portions; a temperature detecting line provided above the top surface of the semiconductor substrate and connected with the temperature detecting portion; and a cathode pad and an anode pad that are provided above the top surface of the semiconductor substrate and are connected with the temperature detecting line, wherein the gate pad is arranged opposite to the temperature detecting line when seen from above with respect to the temperature detecting portion, the cathode pad and the anode pad are arranged opposite to the gate pad with respect to the temperature detecting portion, and in each of the two of the semiconductor devices, an end side that is among individual end sides of the semiconductor substrate and is closest to the gate pad when 72 YYServer4YcasesV# FEYFE-0450US2¥,WqPY17P01313USA(FE-0450US2)_specification.docxAttorney Docket Number: FE-0450US2 seen from above is referred to as a gate pad end side, and the two of the semiconductor devices are arranged such that the gate pad end side of each of the two of the semiconductor devices face each other.
However, Nakamura teaches forming a semiconductor package with improved wiring design (Nakamura, Fig. 4, 8, Col. 1, lines 13-18; lines 45-55; Col. 2, lines 27-29; Col. 6, lines 1-65) comprising two semiconductor devices (e.g., power MOSFET 1 and 2 or CPH and CPL); and the external circuit (control circuit CLC) formed in the semiconductor chip (CPC), wherein the control circuit (CPC) is disposed between the first and the second semiconductor devices (CPH and CPL) so as to increase a distance between the power semiconductor chips (CPH and CPL) generating heat, and thus to prevent the thermal interference between the semiconductor chips (CPH and CPL) (Nakamura, Fig. 4, 8, Col. 30, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Amano/Nakamura by forming a package including a plurality of semiconductor chips and a control circuit as taught by Nakamura to have a semiconductor package comprising two of the semiconductor devices, each of which is the semiconductor device according to claim 1, each of the semiconductor device having: a gate pad provided above the top surface of the semiconductor substrate and connected with a gate metal layer of the one or more transistor portions, and in each of the two of the semiconductor devices, an end side that is among individual end sides of the semiconductor substrate and is closest to the gate pad when seen from above is referred to as a gate pad end side, and the two of the semiconductor devices are arranged such that the gate pad end side of each of the two of the semiconductor devices face each other in order to provide improved semiconductor package with improved wiring design, and  to prevent the thermal interference between the semiconductor chips (Nakamura, Col. 1, lines 13-18; lines 45-55; Col. 2, lines 27-29; Col. 6, lines 1-65; Col. 30, lines 8-66).
Further, Yoshikawa teaches the semiconductor device quipped with a temperature detecting element (22) (Yoshikawa, Fig. 20, ¶0012, ¶0013, ¶0070-¶0071) for overheating protection use suitable for a power semiconductor device such as IGBT, and comprising a gate pad (75) provided above the top surface of the semiconductor substrate and connected with a gate metal layer of the transistor portions; and wherein the gate pad (75) (Yoshikawa, Fig. 20, ¶0070) is arranged opposite to the temperature detecting line (77/76) when seen from above with respect to the temperature detecting portion; the semiconductor device comprising a cathode pad (74) and an anode pad (73) that are provided above the top surface of the semiconductor substrate and are connected with the temperature detecting line (77/76), wherein the cathode pad and the anode pad are arranged opposite to the gate pad (75) with respect to the temperature detecting portion (22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891